              Case 1:18-cr-00759-RMB Document 136 Filed 12/23/20 Page 1 of 1


                                 Tarter Krinsky & Drogin LLP
                                 1350 Broadway
                                 New York, NY 10018
                                 P 212.216.8000
                                 F 212.216.8001
                                 www.tarterkrinsky.com

                                                                                      Michael J. Grudberg
                                                                                 212.216.8035, Direct Dial
                                                                              mgrudberg@tarterkrinsky.com




                                                                  December 22, 2020


     VIA E-MAIL

     The Honorable Richard M. Berman
     United States District Judge
     Southern District of New York
     Daniel Patrick Moynihan U.S. Courthouse
     500 Pearl Street
     New York, NY 10007-1312

                    Re: United States v. James Moore, No. 18 Cr. 759 (RMB)

     Dear Judge Berman:

             We represent Defendant James Moore, and write on consent of the government to
     request an adjournment of the upcoming conference on January 6, 2021. The BOP website
     shows that Mr. Moore is not in Bureau custody, and the parties believe he is in transit to his
     next designated facility, but it appears that it will not be possible for him to be presented for
     the conference until his arrival is confirmed. We therefore request an adjournment to a date
     available to the Court in late January or early February (excepting January 20, February 1 and
     February 8, for which I have conflicts).

            We thank the Court for its attention to this request and are available to answer any
     questions.

                                                    Respectfully submitted,
Application granted. Conference
adjourned to Wednesday, February 10,
                                                    /s/ Michael J. Grudberg
2021 at 12:00pm.

                                                    Michael J. Grudberg


     cc:   AUSA’s Vladislav Vainberg, Martin Bell (via e-mail)

   12/23/2020
